DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 17 June 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 6 and 7, the claims recite the limitation "the liquid discharged from the first eliminator".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,168,705 to Molter et al. (Molter) in view of US Patent No. 5,259,869 to Auvil et al. (Auvil).
As to claims 1, 3 and 5, Molter teaches a hydrogen system comprising a compressor, hydrogen purifier (101), in which protons (105) extracted from an anode fluid, contaminated hydrogen stream (102), supplied to an anode (103) move to a cathode (107) through an electrolyte membrane (108) and compressed hydrogen is generated as part of a cathode gas stream comprising water which is then removed from the cathode gas stream via conventional means, a first eliminator (Column 2, Lines 7-26; Figure 1).  However, Molter fails to specifically contemplate a first eliminator comprising a water permeable membrane as claimed.  
However,   Auvil also discusses the removal of water from hydrogen gas and teaches that a particularly effective water removal device, eliminator, configuration comprises a water-permeable membrane (12) receiving the water containing gas in a first flow path (13) on one surface of the membrane (12), wherein water passes through the membrane (12) to a second flow path (14) formed on the other surface of the water-permeable membrane (11), thus a second flow path (14) (an accommodation portion) at least partially filled with liquid water, wherein the first flow path is operating at a higher pressure than the second flow path (the gas filling the second flow path is pressure reduced through a valve (26)) (Column 4, Lines 29-66; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Molter with the use of a water eliminator configuration as in Auvil, thus receiving the cathode gas in the first flow path and removing water therefrom, with the expectation of removing the water from the hydrogen gas of Molter in a particularly effective manner as taught by Auvil.  
As to claims 2 and 6, the combination of Molter and Auvil teaches the apparatus of claim 1.  Auvil further teaches that the second flow path (14), the accommodation portion, comprises a discharge path (16) which discharges liquid that is recycled back to the eliminator in a recycle path (Column 4, Lines 41-51; Figure 1)
As to claim 4, the combination of Molter and Auvil teaches the apparatus of claim 1. Auvil fails to specifically teach that the temperature of the liquid is lower than the temperature of the cathode gas flowing into the first eliminator; however, this is a functional limitation.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  The apparatus of Auvil is capable of operating at this temperature gradient, particularly in view of a temperature choice of an inlet sweep gas (Column 4, Lines 52-63).
As to claim 7, the combination of Molter and Auvil teaches the apparatus of claim 1.  As discussed above, the combination teaches that the liquid includes water and the anode fluid is a hydrogen containing gas.  However, the combination fails to specifically teach that the system comprises a supply path supplying the liquid discharge from the first eliminator to the hydrogen containing gas to be supplied to the anode.  However, Molter specifically teaches that the electrolyte membrane requires water/hydration for proper operation, which is supplied to the anode side (Column 2, Lines 28-37; Column 3, Lines 18-24); therefore it would have been obvious to one of ordinary skill in the art to utilize the available water from Auvil for a water supply source for Molter.  
As to claim 8, the combination of Molter and Auvil teaches the apparatus of claim 1.  Auvil teaches that the membrane comprises polysulfone, a polymer having a sulfonate group (Column 4, Line 1).
As to claim 9, the combination of Molter and Auvil teaches the apparatus of claim 1.  The membrane of Auvil is not energized.  
As to claim 13, the combination of Molter and Auvil teaches the apparatus of claim 1.  Auvil teaches that the accommodation space of the eliminator, second flow path, comprises gas from the first flow path and dry sweep gas, thus comprises a gas which starts with less water vapor than the moisture laden gas in the first flow path (Column 4, Lines 29-66; Figure 1).  Auvil teaches this configuration only in (MPEP 2144.04 VI B).  It would have been obvious to one of ordinary skill in the art to locate these eliminators in series to ensure maximum water removal from the hydrogen stream.  
As to claim 14, the combination of Molter and Auvil teaches the apparatus of claim 1.  However, the combination fails to further teach a third eliminator including an adsorbent that removes moisture in the cathode gas passed through the first eliminator.  However, Auvil does teach that it is known in the art that adsorbents can remove water from gases to a very low levels, but that they require regeneration and loss.  It would have been obvious to one of ordinary skill in the art at the time of filing that the known adsorbents would have been useful to remove any low levels of water downstream from the membrane eliminator due to the capability to remove water to very low levels with less issues with regeneration as less water would be required to be removed after an upstream removal process.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molter and Auvil as applied to claims 1 and 3 above, and further in view of US Patent Application Publication No. 2012/0118155 to Claridge et al. (Claridge).
As to claim 10, the combination of Molter and Auvil teaches the apparatus of claim 3.  However, Auvil fails to further teach that the first flow path comprises a first porous structure.  However, Claridge also discusses membranes for the separation of water vapor from a gaseous stream and teaches that the membrane should be supported with a porous metal sheet in order to allow the membrane to withstand pressure gradients (Paragraph 0052)
As to claim 11, the combination of Molter and Auvil teaches the apparatus of claim 1.  However, Auvil fails to further teach that the second flow path comprises a second porous structure.  However, Claridge also discusses membranes for the separation of water vapor from a gaseous stream and teaches that the membrane should be supported with a porous metal sheet in order to allow the membrane to withstand pressure gradients (Paragraph 0052).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a porous metal support in the first flow path of Auvil in order to ensure that the membrane can withstand pressure gradients on the second flow path side, as taught by Claridge.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molter and Auvil as applied to claim 1 above, and further in view of US Patent Application Publication No. 2003/0159663 to Zagaja et al. (Zagaja).
As to claim 12, the combination of Molter and Auvil teaches the apparatus of claim 1.  Molter teaches that the compressor is a stacked product with a cell that includes the cathode, electrolyte membrane and the anode (Claim 2).  However, the combination fails to further teach that the eliminator is integrally stacked with the compressor.  However, Zagaja also discusses electrolytic hydrogen generation with hydrogen water separation and teaches that the separating unit can be integrally formed with the cell stack or formed at a separate location depending on the needs of the application (Paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the eliminator of the combination integral with the stack of Molter if it would benefit the application as taught by Zagaja.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 2, 3, 4, 5, 7, 9, 10, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 10 of copending Application No. 16/926,794 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of present claims 1, 2, 3, 5, 7 and 9 are claimed in copending claim 1 with the exception of the limitations regarding pressure; however, the pressure limitations are functional limitations which do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).
The limitations of present claim 4, are claimed in copending claim 1 with the exception of the limitations regarding temperature; however, the temperature limitations are functional limitations which do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).
The limitations of present claim 10 are claimed in copending claim 4.
The limitations of present claim 11 are claimed in copending claim 7.
The limitations of present claim 13, are claimed in copending claim 1 with the exception of the provision of a second elimination; however, duplication of parts is not patentably significant (MPEP 2144.04 VI B).
The limitations of present claim 14 are claimed in copending claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/926,794 in view of Auvil.
The limitations of present claim 6 are claimed in copending claim 1 with the exception of the recycle limitations, which are rendered obvious by Auvil as discussed above.  
The limitations of present claim 8 are claimed in copending claim 1 with the exception of the membrane material limitations, which are rendered obvious by Auvil as discussed above. 
This is a provisional nonstatutory double patenting rejection.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/926,794 in view of Molter and Zagaja.
The limitations of present claim 12 are claimed in copending claim 1 with the exception of the stacked limitations, which are rendered obvious by Molter and Zagaja.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 3, 4, 5, 7, 9, 10, 11, 12 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 11 of copending Application No. 17/199,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of present claims 1, 2, 3, 5, 7 and 9 are claimed in copending claim 1 with the exception of the limitations regarding pressure; however, the pressure limitations are functional limitations which do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).
The limitations of present claim 4, are claimed in copending claim 1 with the exception of the limitations regarding temperature; however, the temperature limitations are functional limitations (MPEP 2114).
The limitations of present claim 10 are claimed in copending claim 2.
The limitations of present claim 11 are claimed in copending claim 3.
The limitations of present claim 12 are claimed in copending claim 11.
The limitations of present claim 13, are claimed in copending claim 1 with the exception of the provision of a second elimination; however, duplication of parts is not patentably significant (MPEP 2144.04 VI B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 8 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/199,502 in view of Auvil.
The limitations of present claim 6 are claimed in copending claim 1 with the exception of the recycle limitations, which are rendered obvious by Auvil as discussed above.  
The limitations of present claim 8 are claimed in copending claim 1 with the exception of the membrane material limitations, which are rendered obvious by Auvil as discussed above. 
The limitations of present claim 14 are claimed in copending claim 1 with the exception of the third eliminator, which are rendered obvious by Auvil as discussed above.   
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794